Case 1:19-cr-00369-APM Document 90 Filed 03/16/20 Page 1 of 3

UNITED STATES DISTRICT COURT FOR THE

 

DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy
courts for the District of Columb!
)
UNITED STATES OF AMERICA )
)
v. ) Criminal No. 19-cr-369 (APM)
)
)
TERRELL ARMSTEAD, )
)
) Judge Amit P. Mehta
Defendant. ) Trial: February 21, 2020
)

 

VERDICT FORM

We, the Jury, in this case, unanimously find as follows:

Count One
Sex Trafficking by Force, Fraud, and Coercion of Sadie in violation of 18 U.S.C. § 1591
(a)(1), (a)(2), and (b)(1). As to Count 1 of the Indictment, we find the defendant, TERRELL

ARMSTEAD:
GUILTY NOT GUILTY \\O Veed: c+
Count Two
Sex Trafficking by Force, Fraud, and Coercion of Olga in violation of 18 U.S.C. § 1591

(a)(1), (a)(2), and (b)(1). As to Count 2 of the Indictment, we find the defendant, TERRELL

ARMSTEAD:

GUILTY J NOT GUILTY
Case 1:19-cr-00369-APM Document 90 Filed 03/16/20 Page 2 of 3

Count Three
Sex Trafficking of a Minor, Sadie, in violation of 18 U.S.C. § 1591 (a)(1), (a)(2), and

(b)(2). As to Count 3 of the Indictment, we find the defendant TERRELL ARMSTEAD:
GUILTY NOT GUILTY —— Nb Veeder
Count Four

Conspiracy to Sex Traffic a Minor, Sadie, in violation of 18 U.S.C. § 1594(c). As to Count

4 of the Indictment, we find the defendant TERRELL ARMSTEAD:
GUILTY NOT GUILTY Ab Vedic
Count Five

Coercion and Enticement of Olga in violation of 18 U.S.C. § 2422(a). As to Count 5 of

the Indictment, we find the defendant TERRELL ARMSTEAD:
GUILTY NOT GUILTY Ab V2 Lai +
Count Six

Transportation of Sadie in violation of 18 U.S.C. § 2421(a). As to Count 6 of the

Indictment, we find the defendant TERRELL ARMSTEAD:

GUILTY NOTGUILTY. yp Vets
Case 1:19-cr-00369-APM Document 90 Filed 03/16/20 Page 3 of 3

Count Seven
Interstate Travel and Transportation in Aid of Racketeering in violation of 18 U.S.C. §

1952(a)(3)(A). As to Count 7 of the Indictment, we find the defendant TERRELL ARMSTEAD:
GUILTY NOT GUILTY AD Velde

Count Eight

Obstruction of Enforcement of 18 U.S.C. § 1591. As to Count 8 of the Indictment, we

find the defendant TERRELL ARMSTEAD:

GUILTY NOTGUILTY NY Vn te oy

SO SAY WE ALL.

Signed and dated at the United States Courthouse, Washington, District of Columbia, this

IL day of MUELK , 2020.
